Title: To John Adams from Benjamin Waterhouse, 13 December 1817
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge 13th Decr. 1817.
				
				I received your letter with pleasure, and read it with high satisfaction. You have paid the highest compliment on the President’s Message or rather, Elogium, that I have yet seen, or have ever heard of—Our proud federalists however are displeased & mortified that he did not tell the whole world, how grand, how rich, how powerful, how gifted & how virtuous they in Boston are above all other mortal men; a few choice spirits in England alone excepted—Jonn. Mason’s election will however show Mr Monroe that rancourous federalism is not dead but sleepth—I hope he will be cautious lest he should experience the verification of the tender hearted countryman who took home to his warm fireside the frozen snake.I should have visited you before this, had I not been engaged in visiting all the military posts from Castine to New London inclusive; and since my return I have been deeply engaged in drawing up, & copying off my confidential reports. It is not many hours since I sent off my last packet to General Brown; & now I am about begining another task of writing for the Department of war, or, perhaps, the President. The subjust is the abolition of Military Dungeons. Howard himself could not tell more shocking tales that I can of men stiffled in their own filth;—“the black hole” of Calcutta over again in the United States of America in 1817!—I shall advocate the restoration of the old fashioned cat ‘o nine tails. Lacerate the skin, but no more of the lingering tortures of stiffling men in stinking Dungeons—They shall exist no longer in the country where I am a citizen—You speak of the “affairs of the heart;” and emphasize that third misery which says—“To wait & not come”—. Now I am curious to know what such old folks as you can feel, & know, & judge of affairs of the heart, or what may be called sexual affection. I am more than 20 years younger besure; but the wise people round about me ridicule all such feelings of the heart in me, and call it folly & dotage: and I begin to expect that I am a fool to mind them.—It is more than 2 years since I have been blundering about alone, heartless—cheerless & comfortless, in direct opposition to the solemn & generous advice of my  late most admirable bosom friend & partner. My children have left me—My youngest Daughter resides almost entirely with her sister. My own maiden sister, with her quaker-habits is my housekeeper. My domestic life is quiet, regular, without a particle of any thing offensive, or absolutely disagreeable, yet am I neither happy or comfortable. My days are gloomy & cheerless, and my nights worse. Excepting my Spaniel-dog, there is now no animal that skips & bounds with joy at my approach; or that stands with a fixed & steady eye at my departure. To a man of my sociable  turn, & cheerful disposition, & affectionate constitution, this is dreadful!—You would naturally ask why do you not change your gloomy darkness to sun shine by taking an agreeable companion?—I answer, because there is but one woman upon earth that I would take; and my children & near connections have some serious objections to her—such as, she is more than 20 years younger than myself; and has, they say, all those qualities, properties, & endowments that are calculated to make a fool of an old man, and of leading him by the nose, such as an handsome face & fine person, pleasing manners, excellent education, spotless character, every body’s favourite, and of course chock full of uxorious influence. Such are the qualities & endowments which fill my prudent relatives with wise sayings & solemn cautions. Being pleased with them is called dotage, and the folly of old age, and I—nay both of us (for there is an attachment on both sides as strong as life) have been fools enough to listen, & to mind it.—I should add that this object of my silly dotage has no money—Her fortune sunk with your old Secretary of War, who used to call her his Angel, from whose tomb I very lately gathered some ever-greens & flowers, & brought them as a present for his adopted daughter—Could I but fix my affection on a person old, like myself, ugly, sickly, but Rich, I should have the credit of a prudent old man, who wisely regarded the main chance; but if I follow the feelings of my own heart, & the dictates of generosity, I am to be considered as lacking prudence, & given up to the folly incident to 60 years of age. In these lectures of wisdom versus nature, I sometimes have mentioned the case in my favourite Grandison, where Sir Charles recommended to his uncle Lord L to marry a Lady of 34; and that match is mentioned again & again through that admirable work to be as happy a one as any in the whole circle of their acquaintance. To this I am answered—Grandison is throughout a fiction. I then have adduced the case of Dr Eustis & wife. This happy case is admitted; but they subjoin “one swallow makes no summer.”—All of which I, (being Prudence personified) have listened to, until my patience is thread-bare at least.—Now what shall I do?—I feel entirely disposed to lay this case of the head & heart before you too almost centum expletis annis:” couple. I wish to know of you & madam if the warm affections of the heart cool at 60; become quite cold at 66; and are frozen up by 70, and at 80 cannot hardly be remembered. Seneca’s wife was almost 40 years younger than himself; but her affection continued so strong that she refused to live after his death. In such cases of disparity of years are the parties to be left to judge for themselves, or is it a prudential duty, for a man of 60 to be guided by the council of his children, and other relatives? I wish my heart Old Franklin was alive to be one of the council of antients on this occasion. I dare say the widow and I would have old pump-thunder’s vote.The plain, naked fact is this—There is a man of 60, & better, and a very amiable, accomplished, & highly respected woman heartily disposed to unite their destinies, and adhere to each other for life. The question is, whether they shall be guided by their own feelings; or by the judgement of others; much younger than themselves? For nearly a year has this question puzzled & tormented two well disposed people, who are proud of their character for prudence. They shudder “at the world’s dread laugh.” They wish to act right; they fear to act wrong; and have not the courage to venture on the embarcation, lest the voyage may prove unfortunate. Which of you will underwrite upon it?I wrote you six months ago on this smoke dried subject; but on looking over my letter the next day, threw it in the fire, as impertinent, & indicative of the folly of age. Should I keep this 24 hours it may share a similar fate.—One thing is certain—I am not happy in my present, lonely, & deserted condition—. I scarcely enjoy the bounties of providence: yet am I not miserable. A man, or woman may think too little; or they may think too much. The line of true wisdom lies somewhere between.—I never untill lately recognized the wisdom of Providence in making young people in love;”—that is, giving them an almost blind impetus that excludes deep reflection.—If I do not seal this letter up directly without reading it I shall burn it. Behold then a new triumph of folly! in your old friend
				
					B Waterhouse
				
				
			